DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-5-2022 is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 9-9-2022 have been fully considered and with respect to the amended claims, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16, 18, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEwan, U.S. Patent Number 6,426,716, published July 30, 2002 in view of Saitoh, U.S. Patent Number 9,125,628, published September 8, 2015.

As per claims 1 and 22, McEwan discloses a method for detecting motion of an object in an environment, comprising:
transmitting a first wireless signal related to a transmission signal and receiving a second wireless signal related to an incoming signal, wherein the second wireless signal is a reflected first wireless signal from the object (McEwan, Fig. 2A Tx and Rx);
obtaining a modulation signal related to a combination of the transmission and incoming signals, wherein the modulation signal contains a Doppler shift caused by the motion of the object (McEwan, Col. 6, lines 10-17);
extracting a signal envelope varied by the Doppler shift from the modulation signal; and determining whether motion of the object is detected in accordance with the signal envelope (McEwan, Col. 6, lines 17-20).
McEwan fails to use a connection node to combine the transmission and reception signals, instead using a mixer.
Saitoh teaches a connection node (Fig. 10 showing two connection nodes where the transmission and reception signals add and go down to the signal processor).
It would have been an obvious matter of design choice to use a connection node, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by McEwan in providing the correct signal. The examiner notes that the application suggests methods other than a connection node for the sensing circuit as well in Figures 6A and 7A.

As per claim 2, McEwan as modified by Saitoh discloses the method of claim 1 including an amplifier (Fig. 2, item 34).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use an amplifier on transmit in order to gain the obvious benefit of boosting the power of the transmit signal. Examiner submits it is well within the skill of a person in the art to determine when amplification is necessary.
As per claim 3, McEwan as modified by Saitoh further discloses the method of claim 1, wherein extracting the signal envelope varied by the Doppler shift from the modulation signal comprises: rectifying the modulation signal and filtering the rectified modulation signal (McEwan, Col. 7, lines 14-17).

As per claim 4, McEwan as modified by Saitoh further discloses the method of claim 1, further comprising: determining whether the signal envelope comprises a varied envelope, wherein a signal level of the varied envelope is at least one of higher than a first threshold or lower than a second threshold, the first threshold being higher than the second threshold; wherein responsive to a determination that the signal envelope comprises the varied envelope, determining whether motion of the object is detected in accordance with the signal envelope comprises: determining detection of motion of the object in accordance with the varied envelope (McEwan, Col. 7, lines 11-18 where an envelope has upper and lower thresholds).
McEwan fails to explicitly call the envelope varied however he provides envelope control (Col. 6, lines 18-21) and so it would have been obvious to a person of ordinary skill in the art at the time of the invention to vary it.

As per claim 5, McEwan as modified by Saitoh further discloses the method of claim 1, wherein obtaining the modulation signal comprises: modulating the incoming signal by the transmission signal; or modulating the transmission signal by the incoming signal (McEwan, Col. 5, lines 55-62).

As per claim 6, McEwan as modified by Saitoh further discloses the method of claim 1, wherein obtaining the modulation signal comprises: adding the transmission and incoming signals; or coupling the transmission signal to the incoming signal; or degrading the transmission signal, and adding the degraded transmission signal with the incoming signal (McEwan, Fig. 1, item 30 where the signals are coupled).

As per claim 7, McEwan as modified by Saitoh further discloses the method of claim 1, further comprising: obtaining a control signal from a transmitter that generates the transmission signal; and determining whether the Doppler shift is detected in accordance with the signal envelope and the control signal (McEwan, Col. 6, lines 18-21 where the envelope is controlled by the oscillator).

As per the limitations of claims 8-12, 14, 18 and 19 they repeat the steps of modulation, envelope detection and motion determination using additional (second/third/fourth) signals. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the steps on additional signals, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

 As per claim 13, McEwan as modified by Saitoh further discloses the method of claim 1, wherein: obtaining the modulation signal comprises combining the transmission and incoming signals; the transmission signal is an input signal of a radio frequency circuit, wherein an output signal of the radio frequency circuit is applied to a first antenna port for transmitting the first wireless signal; and the incoming signal is obtained from the second wireless signal via a second antenna port (McEwan, Fig. 2A showing separate Tx, Rx and mixing).

As per claim 15, McEwan as modified by Saitoh further discloses the method of claim 13, wherein the modulation signal is a first modulation signal, the signal envelope is a first signal envelope, and the Doppler shift is a first Doppler shift, the method further comprising: shifting a phase of the transmission signal; obtaining a second modulation signal by combining the phase-shifted transmission signal and the incoming signal; extracting a second signal envelope varied by a second Doppler shift from the second modulation signal; and determining whether motion of the object is detected in accordance with the first and second signal envelopes (McEwan, Col. 4, lines 44-45 using phase modulation).
	As per claim 16, McEwan as modified by Saitoh further discloses the method of claim 10, wherein: the modulation signal is a first modulation signal, the Doppler shift is a first Doppler shift, and the signal envelope is a first signal envelope, the method further comprising: extracting a second signal envelope varied by a second Doppler shift from the sensed signal; and determining whether motion of the object is detected in accordance with the first and second signal envelopes (McEwan, Col. 8, lines 52-67).

Claim(s) 17, 20, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEwan and Saitoh as applied to claims 1 and 20 above and further in view of Hakala, et. al., U.S. Patent Application Publication Number 2011/0181510, published July 28, 2011.

As per claim 17, McEwan as modified by Saitoh discloses the method of claim 16 but fails to disclose a second antenna port to help determine phase difference.
Hakala teaches a second receiver port and calculation of phase difference (Fig. 1, and Fig. 3, item 32).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use multiple receive antennas in order to gain the benefit of using spaced receivers to improve calculations.

As per claim 20, McEwan as modified by Saitoh and Hakala discloses the method of claim 1, wherein the motion of the object includes one or more of a plurality of gestures, the method comprising: determining whether one of the plurality of gestures is detected in accordance with the signal envelope; wherein the signal envelope comprises a pattern of variation; and determining whether one of the plurality of gestures is detected includes: determining whether one of the plurality of gestures is detected in accordance with the pattern of variation (Hakala, abstract).
As McEwan suggests several uses for his invention, it would have been an obvious matter of design choice to look for gestures, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by McEwan in detection motion for a given purpose.

As per claim 21, McEwan as modified by Saitoh and Hakala further discloses the method of claim 20, wherein extracting the signal envelope varied by the Doppler shift from the modulation signal comprises: detecting power of the signal envelope to obtain a pulse signal; sampling and holding the pulse signal to obtain the signal envelope; and triggering the sampling and holding by the pulse signal (McEwan, Col. 7, lines 12-17).

The examiner submits that claims 23 and 24 are obvious variants of the claims above wherein McEwan discloses motion and Hakala teaches motion and position. When collecting range and doppler information it is well within the skill of a person in the art to decide what data to produce including position or motion of the target object. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619